MacIntyre, J.,
concurring specially. The evidence tended to show that the defendant ran a dance hall called the “Big Apple.” One of the witnesses testified that the officers had found whisky there, one time in the closet, one time in a dresser, and one time in a little half-gallon jar. Another officer testified “We had quite a bit of trouble with the Big Apple. . . I had heard it was bad before I made this raid. We have had ten or twelve eases against him [the defendant] in the recorder’s court. I didn’t make any charges against him in the city court of Dublin.” The defendant in his statement said in part, “I know there is some whisky drinking there [referring to his place of business, the Big Apple]. I don’t dispute that, but I didn’t know who put the whisky out there. *565I didn’t.” Thus, the defendant’s statement set up a defense that while there was whisky in his place of business, he did not know it was there, and the evidence of other transactions was admissible to rebut this defense tending to show an absence of knowledge. Fitzgerald v. State, 51 Ga. App. 636 (181 S. E. 186). The evidence having disclosed that the defendant was running a dance hall and that, prior to the time of the filing of the accusation, the officers had found small amounts of liquor in and about his dance hall on at least ten or twelve occasions, I think the jury would have been authorized to have found that his scheme or plan of doing business was to have or sell liquor in or around his dance hall in small quantities,- and that he did not cease to use this plan or scheme even after this accusation was filed against him, and that six months after the filing of the accusation, but before he went on trial, he was found with the largest amount of liquor (two half-gallons), that had ever been found on any of the raids on the Big Apple made prior to the filing of the accusation. I think this last transaction was also admissible in evidence as tending to show the plan or scheme which he was using in his illegal handling of whisky prior to the filing of the accusation and also to strengthen the testimony given as to possession charged in the accusation. Cole v. State, 120 Ga. 485 (48 S. E. 156).